Case 2:20-cv-00271-JPH-DLP Document 26 Filed 10/27/20 Page 1 of 3 PageID #: 116




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 LLOYD T. ELDER, SR.,                                   )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )      No. 2:20-cv-00271-JPH-DLP
                                                        )
 JACKSON,                                               )
                                                        )
                                Defendant.              )


                                                Order

          The defendants have raised the affirmative defense that the plaintiff failed to exhaust his

 available administrative remedies before filing this lawsuit as required by the Prison Litigation

 Reform Act ("PLRA") and have filed a motion for summary judgment in support of this defense.

 In response, the plaintiff has filed a motion for trial by jury and Pavey hearing and to recover all

 discovery. The motion, dkt. [25], is denied to the extent that the Court has not yet resolved the

 motion for summary judgment and therefore cannot yet determine whether a Pavey hearing or jury

 trial is necessary.

          The plaintiff also alleges that the defendants have not provided him with requested

 discovery, but he does not state that he has served discovery requests that the defendants have not

 responded to or that he has tried to resolve his discovery issues informally as required by Federal

 Rule of Civil Procedure 37. Once he files proper discovery requests and makes an informal

 resolution attempt, he may file a motion to compel if he still has not received the discovery he

 needs.

          Finally, to the extent that the motion can be understood in part to be a response to the

 motion for summary judgment, the Court notes that, while the plaintiff has submitted argument,


                                                  1
Case 2:20-cv-00271-JPH-DLP Document 26 Filed 10/27/20 Page 2 of 3 PageID #: 117




 he has not supported his argument with admissible evidence. Specifically, he has not filed an

 affidavit signed under penalties for perjury verifying the facts he claims. In addition, while he has

 presented documents in support of his claims, he has not produced evidence that the documents

 are what he says they are as required by Federal Rule of Evidence 901. Rule 901(a) states: "To

 satisfy the requirement of authentication or identifying an item of evidence, the proponent must

 produce evidence sufficient to support a finding that the item is what the proponent says it is." This

 can be done with the affidavit of a witness with knowledge that an item is what it is claimed to be.

 Fed. R. Evid. 901(b)(1).

        Rule 56(e) of the Federal Rules of Civil Procedure provides that if a party fails to properly

 support a statement of fact, the Court may give the party the opportunity to properly support the

 fact. Accordingly, the plaintiff shall have through November 30, 2020, to authenticate the

 evidence he has presented.

 SO ORDERED.

Date: 10/27/2020




                                                   2
Case 2:20-cv-00271-JPH-DLP Document 26 Filed 10/27/20 Page 3 of 3 PageID #: 118




 Distribution:

 LLOYD T. ELDER, SR.
 KNOX COUNTY LAW ENFORCEMENT CENTER
 2375 South Old Decker Road
 Vincennes, IN 47591

 All Electronically Registered Counsel




                                         3
